NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAR 26 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

MICHAEL W. JONES and ANALISA A.                  No. 13-15087
JONES,
                                                 D.C. No. 3:12-cv-00289-RCJ-
              Plaintiffs - Appellants,           WGC

  v.
                                                 MEMORANDUM*
HOME MORTGAGE DIRECT
LENDERS; et al.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Nevada
                   Robert Clive Jones, District Judge, Presiding

                     Argued and Submitted February 10, 2015
                            San Francisco, California

Before: PAEZ and BERZON, Circuit Judges, and EZRA, District Judge.**

       Michael and Analisa Jones (“Appellants”) appeal the district court’s order



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable David A. Ezra, District Judge for the U.S. District
Court for the District of Hawaii, sitting by designation.
                                          1
dismissing their complaint for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6). We have jurisdiction under 28 U.S.C. § 1291. We affirm.

      Appellants first contend that the district court did not have subject matter

jurisdiction over the action. We review de novo the district court’s determination

of subject matter jurisdiction. Robinson v. United States, 586 F.3d 683, 685 (9th

Cir. 2009). The first cause of action in Appellants’ complaint asserted violations

of 15 U.S.C. § 1641(f)(2), giving the district court original subject matter

jurisdiction under 28 U.S.C. § 1331. Appellants’ third and fourth causes of action,

which asserted violations of a Nevada statute that incorporates the federal Fair

Debt Collection Practices Act, 15 U.S.C. § 1692 et. seq., necessarily turn on the

construction of federal law and were thus also subject to the district court’s federal

question jurisdiction. See Merrell Dow Pharm., Inc. v. Thompson, 478 U.S. 804,

808 (1986). The district court properly exercised supplemental jurisdiction over

the remaining causes of action, which derived from the same nucleus of operative

fact as Appellants’ federal claims. See Trs. of the Constr. Indus. & Laborers

Health & Welfare Trust v. Desert Valley Landscape & Maint., Inc., 333 F.3d 923,

925 (9th Cir. 2003).

      Appellants next contend that the district court erred by improperly taking

judicial notice of evidence outside of the pleadings in granting SunTrust’s motion


                                          2
to dismiss. It is not necessary to decide whether judicial notice was proper in this

instance, because the district court could have dismissed Appellants’ complaint

without taking judicial notice of the contents of the documents submitted by

SunTrust.

       Appellants’ first cause of action alleges that the mortgage “was almost

immediately transferred” in violation of 15 U.S.C. § 1641(f)(2). The notice of

default attached to the complaint states that it was sent by the duly appointed

trustee under a deed of trust executed by Appellants on March 10, 2006.1

Appellants filed suit on February 16, 2012, almost six years after the execution of

the deed of trust referenced in the notice of default and certainly more than one

year after the “almost immediate[]” transfer alleged in their complaint. Appellants’

claim is thus time-barred under 15 U.S.C. § 1640(e). The second cause of action

alleged that the notice of default failed to comply with the requirements of

section 107.080 of the Nevada Revised Statutes. The notice of default includes the

elements required by statute that Appellants allege were absent, and this cause of

action thus also fails.




       1
        The notice of default was attached to Appellants’ complaint, and therefore
could be properly considered by the district court on a motion to dismiss without
the benefit of judicial notice. See Lee v. City of Los Angeles, 250 F.3d 668, 688
(9th Cir. 2001).
                                          3
         The district court did not rely on any of the noticed documents in dismissing

Appellants’ third, fourth, and fifth causes of action. Appellants’ sixth cause of

action seeks rescission of the mortgage agreements based on unilateral mistake.

“A unilateral mistake can be the basis of a rescission if the other party had reason

to know of the mistake or his fault caused the mistake.” Oh v. Wilson, 910 P.2d
276, 278 (Nev. 1996) (internal quotation marks omitted). While the district court

referred to the judicially noticed deed of trust in rejecting this claim, such a

reference was not required for dismissal. Appellants’ complaint did not allege that

SunTrust was a party to the mortgage agreements or could have otherwise known

of or caused their mistake. Their claim for unilateral mistake fails on this basis

alone.

         Finally, Appellants contend that the district court erred in not allowing

Appellants an opportunity to amend their complaint. We review dismissal without

leave to amend for abuse of discretion, and denial of leave to amend is improper

unless it is clear that the complaint could not be saved by any amendment. Zucco

Partners, LLC v. Digimarc Corp., 552 F.3d 981, 989 (9th Cir. 2009). Appellants

have not shown, and the court does not find, that any of Appellants’ six causes of

action could have been saved by amendment. The district court did not abuse its

discretion in denying leave to amend.


                                             4
AFFIRMED.




            5